Citation Nr: 9923138	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  93-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder(PTSD) 
including schizophrenia.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  He served in Vietnam from September 16, 1966 
to August 31, 1967.  His primary military occupational 
specialty (MOS) was that of a cannoneer in an artillery unit.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) rating decision in 
February 1991 in which it was found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
including PTSD.  The veteran filed an appeal.

In a decision dated in October 1994 the Board determined that 
new and material evidence had been submitted to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder including PTSD.  The case was remanded to the M&ROC 
for additional development of the evidence and a de novo 
review of the claim.  

Following a de novo review of the record the M&ROC in October 
1996 continued the denial of the veteran's claim and 
forwarded the veteran's case to the Board.

In remanding the case in February 1997 for additional 
development of the record the Board appears to have misstated 
the issue as whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder including PTSD.  The 
veteran's claim was reopened by the Board in October 1994 and 
remanded to the M&ROC for additional development and 
de novo review of the record which was undertaken by the 
M&ROC in October 1996.  However, the issues on appeal were 
denied based upon a de novo review of the record at that time 
and the case was forwarded to the Board for appellate 
consideration.



The Board notes that following the development of the 
veteran's claim pursuant to the Board's remand instructions 
in February 1997, the record appears to show that the M&ROC 
in Supplemental Statements of the Case provided to the 
veteran in March and June 1998 considered the added evidence 
under the standard for reopening a claim previously denied.  
As already noted, the claim was reopened by the Board in 
October 1994 and therefore a de novo review of the record as 
to any additional evidence procured during this development 
was in order.  

However, the Board notes that since the evidence gathered 
during this time essentially revealed cumulative findings 
already on file at the time of the de novo review by the 
M&ROC in October 1996, following the reopening of the 
veteran's claim by the Board in October 1994, the veteran has 
not been prejudiced by the recent review of the added 
evidence by the M&ROC and therefore remanding this case for 
an additional de novo review of the evidence by the M&ROC 
would serve no useful purpose.  See, Bernard v. Brown, 4 Vet. 
App. 384(1993).  

The Board also recognizes that the M&ROC determined that a VA 
psychiatric examination for PTSD was not being scheduled as 
the evince failed to show the veteran engaged in combat with 
the enemy nor exposed to any other verifiable stressors.  
Also, it was noted that recent treatment records failed to 
show a definite diagnosis of PTSD.  

The Board notes that during the development of his appeal the 
veteran designated a new power of attorney to represent him 
in his claim before the Board.  It appears from the 
correspondence of record that the veteran's newly appointed 
private attorney has been furnished all the requested 
procedural documents in regards to the veteran's present 
appeal.






Also, the Board recognizes that during the course of 
veteran's appeal he requested that the Board obtain an 
independent medical expert opinion in accordance with 
38 U.S.C.A. § 7109 (West 1991). 


FINDINGS OF FACT

1.  The veteran served on active duty from November 1965 to 
September 1967.  He served in Vietnam from September 16, 1966 
to August 31, 1967.  His primary military occupational 
specialty (MOS) was that of a cannoneer in an artillery unit.

2.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD, 
including paranoid schizophrenia is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

3.  There is competent evidence of combat stressor 
corroboration to support a diagnosis of PTSD resulting from 
military service.

4.  The medical evidence does contain a current clear 
diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder, other than PTSD, including 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(a)(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record contains evidence showing the veteran noted that 
during his Vietnam service he remembered one night he was 
working on a howitzer about midnight when small arms fire 
broke out.  He saw several Vietnamese running in the 
background and waited for an order to fire that never came.  
The next morning he saw several body bags being escorted to 
the helicopters.  He noted still having bad dreams and 
nightmares about this date.  

At a hearing in September 1986 the veteran noted being 
stationed in Vietnam for 11 months as an artillery man in a 
support unit and having seen considerable combat.  The 
veteran also related that he was assigned to C Battery, 5th 
Battalion, of the 16th Artillery, 4th Infantry Division 
during his time in Vietnam.  He remembered around New Years 
of January 1966, several officers were wounded or killed.  It 
involved a Vietnamese compound at "Station Du Co."  He 
noted never himself being wounded.  He noted learning of 
friends he had made in the service having been killed in 
Vietnam.  

The veteran noted going to high school with [redacted]
(sic) and having heard he was killed.  He also noted learning 
that a lieutenant [redacted], also a friend had been killed.  He 
noted that the first time he had received treatment for a 
nervous disorder following separation from active duty was in 
December 1970 at Dayton, Ohio.  He noted he was hospitalized 
because of the stress of Vietnam catching up to him.

The Board also observes that the stressor questionnaire 
completed by the veteran shows his responses regarding 
recollections of combat-related events while in Vietnam.  On 
this questionnaire, the veteran described frequent attacks on 
his base camp which he avers resulted in casualties but is 
unable to remember any specific details of these events.  
The eteran also noted witnessing members of the military 
police beating civilians but did not recall any specifics.  
He also noted witnessing the mistreatment of prisoners.  On 
his mental health evaluation in January 1992, the veteran 
related that on New Year's Day the Vietnamese in his base 
camp had an insurrection and apparently attacked American 
forces killing several officers.

A review of the veteran's service medical records reveals no 
complaints or findings of or treatment for any acquired 
psychiatric disability.  The veteran was referred on one 
occasion in service for psychiatric consultation to evaluate 
his feelings that he was the subject of discrimination.  When 
he was examined in September 1967 for separation from 
service, his psychiatric evaluation was normal.  He denied 
nervous trouble of any sort.  

Beginning in December 1970, the veteran received treatment 
for the first time from VA for schizophrenia.  On hospital 
admission, it was noted for the past two weeks his behavior 
was bizarre while he was at a local college.  There was 
indication of acute schizophrenia, psychosis with drug or 
poison intoxication (hallucinogens) and drug dependency 
hallucinogens.  Also noted in 1970 was, disorganized type, 
paranoid type and undifferentiated type schizophrenia.

A VA hospital summary dated in July 1971 shows treatment for 
schizophrenic reaction, paranoid type.  It was noted the 
veteran was transferred from Osawatomie State Hospital where 
he was first admitted on an emergency basis in early June 
1971.

A VA hospital summary in June 1972, shows the veteran was 
treated for schizophrenia, catatonic type, withdrawn.  It was 
noted he had been last discharged from the facility in July 
1971.  

A VA hospital summary in June 1973 referred to treatment for 
schizophrenia, paranoid type.  It was noted as medical 
history that the veteran had had multiple admissions to 
psychiatric facilities in the past.  The first time he was 
hospitalized was by VA in 1970.  

A VA hospitalization summary in February 1976 similarly 
reflects treatment for schizophrenia.  

A medical report from Chester L. Day in May 1980 essentially 
agreed with the diagnosis of paranoid schizophrenia. 

Several lay statements of record dated in December 1981 from 
three childhood friends as well as from his mother show that 
the veteran was a normal, bright young man prior to going 
into service, but returned drastically changed for the worse.  

In a social and industrial survey of December 1985, the 
veteran indicated that after he received orders for Vietnam 
in June 1966, he "was involved with behavioral problems 
prior to being stationed in Vietnam."  He also stated that 
while he was in Vietnam he served as an artillery gunner and 
was involved with both firing upon the enemy and receiving 
incoming artillery fire.

In a statement received in March 1986, the veteran indicated 
that he was seeking service connection for delayed stress 
syndrome.  He requested a rating examination by VA.

In September 1986, the veteran testified at a hearing on 
appeal before a rating board of the originating agency.  He 
stated that he did not have any psychiatric problems prior to 
service.  He described combat incidents. He indicated he knew 
of other servicemen, including a superior officer, who were 
killed in Vietnam.

In October 1986, the veteran was examined by VA.  On 
psychiatric evaluation, he stated that when he was in Vietnam 
he was under a lot of stress and became anxious and 
depressed.  He indicated that he saw a psychiatrist once 
before being sent to Vietnam and was cleared for duty in 
Vietnam.  He stated that, as an artillery man, he shot at 
very long range from a well-protected area.  He never saw 
anyone he killed and never saw any buddies killed.  He had 
"heard about some buddies."  

The veteran felt that he was being singled out and mistreated 
by people because he was a Vietnam veteran.  He stated that 
his sleep pattern was restless.  He had occasional bad dreams 
about being attacked by a vicious animal or being trapped in 
a burning building.  It was noted that he apparently had a 
nervous breakdown in 1970.  He was having hallucinations at 
the time.  He had a number of subsequent psychiatric 
hospitalizations.  At present, he was on no medications.  He 
did not think that he had schizophrenia, but thought that he 
was being misjudged.

It was noted that the veteran had a Bachelor's degree in 
sociology and also had taken graduate courses.  He spent his 
day walking the streets.  He lived alone.  He cooked his own 
meals and drove a car.  He listened to the radio and read the 
Bible and newspapers.  He stated that his only friend was 
Jesus.  He was a loner and kept to himself.  He was 
withdrawn.

On mental status examination, the veteran was oriented as to 
time, place and person.  His affect was flattened.  His 
judgment, insight and peer relationships were poor.  His 
temper was very controlled.  His sleep pattern was restless.  
He complained of nightmares.  His memory and concentration 
were fair.  He tended to obsess a great deal.  He denied 
current auditory or visual hallucinations, but apparently had 
had some in the past.  

The veteran talked in a very guarded, somewhat suspicious 
manner, indicating some paranoid thinking.  He did not trust 
people.  He denied any specific guilt.  He harbored some 
anger about his involvement in Vietnam.  He talked in a 
somewhat circumstantial manner.  He persevered on certain 
subjects.  The diagnosis was chronic undifferentiated 
schizophrenia with paranoid features.  The examiner added 
that he did not believe the veteran met the criteria for a 
diagnosis of PTSD.

On social and industrial survey in conjunction with the 
examination by VA, the social work interviewer noted that the 
veteran was experiencing feelings of persecution and paranoia 
and reported experiencing recurrent nightmares of being in a 
burning building and being unable to get out as well as of 
being mauled by a pack of dogs.

In November and December 1986, the veteran was hospitalized 
in a VA facility with complaints of being paranoid and 
suspicious and hearing voices related to a cult.  He was 
mildly depressed over this situation.  Schizophrenia, 
chronic, undifferentiated, acute exacerbation, was diagnosed.

In a statement dated in December 1990 from a clinical social 
worker at a "Vet Center" it was noted that  psychometric 
testing revealed a profile consistent with schizophrenia with 
paranoid tendencies.  It was noted that the veteran attended 
the Vet Center's rap group for combat veterans and that in 
addition to the schizophrenia profile, it appeared that he 
demonstrated symptoms of post traumatic stress.  It was noted 
that it had not been determined whether or not pre-military 
experiences were primary stressors.  It was pointed out that 
the veteran honestly believed he had been traumatized due to 
his race.

A VA hospital summary shows treatment in April 1991 for 
chronic paranoid schizophrenia.  The veteran noted being 
bothered by the Gulf war and was having recurrent nightmares 
of Vietnam.  At one point he dreamed that his bunker was 
being bombed and believed he was being bombed and jumped into 
a mirror at his house.  He was preoccupied with Vietnam 
stating that the war caused all of his problems.  It was 
noted as history that he was first hospitalized for 
psychiatric problems in 1970.  

A VA mental health clinical record dated in January 1992 
showed the veteran complained of nightmares of his Vietnam 
service.  He noted while in Vietnam he remembered on New 
Years day some Vietnamese that were supposed to be helping, 
actually killed several officers and in turn had to be 
killed.  

A VA clinical record dated in March 1992 noted treatment for 
complaints of nightmares and flashbacks.  Diagnoses were 
paranoid schizophrenia and PTSD.

A VA clinical record dated in early April 1992 revealed 
treatment for orthopedic symptoms associated with injury 
sustained in an assault.  A history of schizophrenia and PTSD 
was also noted.  

A VA hospital summary in January 1994 shows treatment for an 
acute exacerbation of chronic paranoid schizophrenia.  Also 
noted was a history of PTSD.

A VA hospital summary reflects hospitalization in July 1994 
for schizophrenia and PTSD, by history.  The veteran 
complained of increased flashbacks and nightmares.  It was 
noted by history that he was in Vietnam and saw active combat 
at that time.  

A VA hospital summary dated in late September 1994 revealed 
treatment at the mental health clinic for schizophrenia.  
PTSD was carried on the history of medical history diagnoses.

In a statement dated in March 1995 the veteran noted that on 
New Year's Day on January 1, 1967 at Ducco, Vietnam, several 
Vietnamese troops turned on American Officers in a Ranger 
Unit and shot them.  He noted seeing the bloody officers 
lying on the ground the next day when body bags were brought 
in.  He noted that a sergeant [redacted] was his 
supervisor.  He also noted that on several occasions incoming 
rounds hit Ducco and Jackson Hole and landed close to him.  
He noted seeing others being hit, wounded and killed.  He 
heard their cries and screams.  

In a report of February 1996 the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) [previously the 
United States Army and Joint Services Environmental Support 
Group (ESG)], responded to the M&ROC's request for 
verification of stressors on behalf of the veteran's PTSD 
claim as follows:

We have enclosed extracts from 
Operational Reports -Lessons Learned (OR-
LL's) submitted by the 4th Infantry 
Division (4th Inf Div), the higher 
headquarters of the 5th Battalion, 16th 
Artillery (5th Bn, 16th Arty), for the 
time period August 1, 1966  October 11, 
1967. 

The OR-LL's state that the 5th Bn, 16th 
Arty's mission included developing and 
defending the base camp areas of the 4th 
Inf Div.  During Mr. [redacted] Vietnam 
tour elements of the 5th Bn, 16th Arty 
participated in operations Paul Revere 
IV, Sam Houston and Frances Marion.  The 
4th Inf Div's area of operation (AO) 
during Operation Paul Revere IV included 
Duo Co, Plei Me and Plei Djereng.  The 
OR-LL's document enemy attacks against 
the Duo Co area beginning in April and 
continuing into May and July 1967.  On 
August 23, 1967, during Operation Frances 
Marion, elements of the 4th Inf Div1 
located at Jackson Hole, received an 
enemy rocket and mortar attack.

Also, we have enclosed a 1967 unit 
history submitted by the 5th Bn, 16th 
Arty.  The history states that Battery C 
(Btry C) remained at Camp Enari, located 
in Pleiku, Vietnam, from January - April 
1967.  During the summer of 1967, Btry C 
provided support to the 4th Inf Div at 
Duc Co and Jackson Hole.

Additionally, we have enclosed 1967 
Morning Report's (MR's), DA Form 1, 
submitted by Btry C, 5th Bn, 16th Arty.  
The MR's document that Staff Sergeant 
(SSG) [redacted], was assigned to 
the unit during Mr. [redacted] Vietnam 
tour.  However, the MR's for January 1-6, 
1967, do not document that U.S. officers 
assigned to Btry C were wounded (WIA) or 
killed in action (KIA)


Available U.S. Army casualty data states 
that Private First Class (PFC) [redacted] 
[redacted] was wounded during hostile action 
in Cambodia on June 19, 1970.  PFC 
[redacted] higher headquarters at the time 
of this incident was the 11th Armored 
Cavalry Regiment (11th ACR). PFC [redacted] 
[redacted] was KIA on October 22, 1965, 
during a hostile small arms fire attack. 
PFC [redacted] higher headquarters was the 
173rd Airborne Brigade (173rd Abn Bde) .  
Corporal (CPL) [redacted], was 
KIA on March 24, 1967.  CPL [redacted] was in 
the U.S. Marine Corps at the time of his 
death. 

In order to provide further research 
concerning specific combat incidents, 
including convoy incidents, and 
casualties, Mr. [redacted] must provide 
additional information.  Such information 
should include the most specific date 
possible, location of the incident, 
numbers and full names of casualties, 
unit designations to the company level, 
and other units involved.  The more 
detailed the information, the better 
chance we have of successful research.

MR'.s can be used to verify daily 
personnel actions such as wounded in 
action, killed in action, missing in 
action, or transfers.  These documents 
can be ordered from the Director, 
National Archives and Records 
Administration (NARA), ATTN: NCPMA-O, 
9700 Page Boulevard, St. Louis, MO 63132.  
It is more time effective if the 
VARO/veteran requests MR's directly from 
NARA.  Please request the MR's for a 
three month period.  Also include 
relevant unit designations at the company 
and battalion levels.

The USASCRUR is unable to document that 
Mr. [redacted] was assigned to perform 
body bag detail.  We can only verify, by 
his DA Form 20, that he was a cannoneer 
assigned to an artillery unit during his 
Vietnam tour.  Please refer to Section V, 
Paragraph 9 in the PTSD Guide.

The Vietnam era records are often 
incomplete and seldom contain information 
about civilian incidents.  The killing, 
accidentally or in combat, of civilians 
is extremely difficult to verify.  
Incidents involving civilians or civilian 
establishments, unless reported are 
normally not found in combat records.  

On a report of a VA psychiatric examination in May 1996, the 
examiner noted having the claims file available for review.  
He noted that on examination the veteran reported being a 
gunner in an artillery unit usually operating 155 howitzers.  
It was noted that he described scary experiences to do with 
being on the receiving end of mortar and rocket attacks 
although he admitted never being wounded.  He noted seeing 
casualties in the 11 months in Vietnam.  He noted being in 
constant fear as they were never sure which direction they 
were going to get attacked from and when rocket attacks would 
land in their area.  He noted that following separation from 
service in 1967 he immediately had problems with his short 
temper and dealing with stress of any kind.  He reported the 
beginning of flashbacks then, along with nightmares, trouble 
sleeping, containing his anger and irritability.  Diagnoses 
were PTSD and chronic paranoid schizophrenia.  

In a June 1996 addendum to the May 1996 VA psychiatric 
examination the psychiatric examiner noted that from the 
veteran's account, he was involved in a combat unit where he 
was a gunner, operating 155 howitzers.  He described being 
exposed to enemy fire in the form of mortar and rocket 
attacks.  He described fearing for his life as rockets were 
falling in the area.  

The examiner noted that if this account were true, it 
certainly represented a life threatening experience which is 
out of the realm of ordinary everyday life experiences and 
would constitute sufficient circumstances for a defined 
stressor.  He noted that the onset of schizophrenic symptoms 
emerged later and perhaps overshadowed the continuing 
problems with PTSD.  

Subsequently dated psychiatric clinical data generally carry 
a diagnosis of PTSD as well as schizophrenia.  


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

If the disability is a psychosis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).



Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1996); Collette v. Brown, 82nd 
F.3d, 389 (Fed. Cir. 1996).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury  in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).




In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Veterans Appeals for Veterans 
Claims (Court) has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1998).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1998).


I.  Service Connection for a 
psychiatric disorder other than PTSD 
including schizophrenia.

Analysis

Following a comprehensive review of the record, the Board 
notes that a chronic acquired psychiatric disorder other than 
PTSD was not noted during active duty or for separation from 
active duty in September 1967.  At that time the veteran 
denied nervous trouble of any sort.  Significantly, the post 
service evidence is nonrevealing for any pertinent 
psychiatric disability until approximately December 1970 when 
a two week history of bizarre behavior was first attributed 
to a schizophrenic process.  

The record lacks evidence of any earlier pertinent findings 
of a psychiatric disability.  Rather, the record exclusively 
demonstrates the ongoing nature of a schizophrenic process 
from approximately December 1970, but no earlier.  

Importantly, the record does not presently demonstrate 
competent medical evidence of a nexus between the acquired 
psychiatric disorder other than PTSD, including schizophrenia 
that was first noted approximately more than three years 
following separation from active duty with any incident of 
active service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).


While the veteran presently maintains that he has an acquired 
psychiatric disorder other than PTSD, including schizophrenia 
which began in service, the Board notes the Court has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, there is no competent medical evidence of an 
acquired psychiatric disorder other than PTSD, including 
schizophrenia which is linked to active duty.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

As competent medical evidence of an acquired psychiatric 
disorder other than PTSD, including schizophrenia with a 
nexus to the veteran's recognized active service has not been 
presented, the veteran's claim is not well grounded.  If the 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for an acquired psychiatric disorder 
other than PTSD, including schizophrenia is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the M&ROC, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the M&ROC accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
an acquired psychiatric disorder other than PTSD, including 
schizophrenia.



The Board further finds that the M&ROC has advised the 
appellant of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Brown, 126 F.3d 1464 (Fed.Cir. 1997).

As the veteran's claim for service connection for a chronic 
acquired psychiatric disorder other than PTSD is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.

As the veteran's claim has been determined to be not well 
grounded, the request for referral of his case to an 
independent medical specialist is premature.  38 U.S.C.A. § 
7109 (West 1991); 38 C.F.R. §§ 20.901, 20.902 (1998).


II.  Entitlement to service connection for PTSD.

Criteria

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 







Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains a diagnosis of PTSD as evidenced by 
the VA psychiatric examination in May 1996 based upon the 
veteran's history of combat duty in Vietnam which included 
exposure to heavy rocket and mortar attacks. 

Despite the fact that no specific stressors were reported in 
the service records, the Board finds the doctor who conducted 
the psychiatric examination arrived at his diagnosis based on 
stressors the veteran related from his tour of duty in 
Vietnam.  See Cohen v. Brown, 10 Vet. App. 128 (1997)  Thus, 
the Board finds the record establishes the first and third 
elements set out above.  38 C.F.R. § 3.304(f).


Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professional diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1998), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served in 
Vietnam during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA medical professionals.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran failed to complete the PTSD questionnaire regarding 
information of his claimed in-service stressors.  

Clearly, the evidence of record shows that the veteran 
received notification of the need for the vital stressor 
information.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

Following a comprehensive review of the record the Board 
notes that the veteran clearly had a combat MOS while serving 
on active duty in Vietnam.  While a number of his claimed 
stressors have not been verified by USASCRUR, the fact 
remains that the record supports that he was most likely 
exposed to enemy rocket and mortar attacks as noted by him as 
being particularly stressful.  

Importantly, the Board notes that at the time of the VA 
psychiatric examination in May 1996, in which PTSD was 
clearly diagnosed based upon a review of the veteran's claims 
file and evaluation of the veteran, the examiner specifically 
stated that the veteran described being exposed to enemy fire 
in the form of mortar and rocket attacks.  The veteran 
described fearing for his life as rockets were falling in the 
area.  The examiner noted that if this account were true, it 
certainly represented a life threatening experience which is 
out of the realm of ordinary everyday life experiences and 
would constitute sufficient circumstance for a defined 
stressor.  

As the evidence supported the likelihood of his being exposed 
to the incoming rocket and mortar attacks, the unavoidable 
conclusion is that prior to the revisions made to the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), effective 
November 7, 1996, the evidence on file at the time of the VA 
psychiatric examination in May 1996 reflected (1) a current, 
clear medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and, (3) medical evidence of a causal nexus between 
current symptomatology and the specified claimed in-service 
stressor, especially when the evidence is viewed in light of 
the application of reasonable doubt and the provisions of 
38 U.S.C.A. § 1154(b).  

Accordingly, the Board finds that the evidence supports a 
grant of entitlement to service connection for PTSD. 


ORDER

Entitlement to service connection for PTSD is granted.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, including schizophrenia, the appeal 
denied, in this regard.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







